DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunadier et al. (US Publication Number 2015/0161065, hereinafter “Lunadier”).

4.	As per claim 1, Lunadier teaches a system on chip comprising: - a plurality of master resources (paragraph 26, plurality of masters on the bus, 101 – 105, figure 1); - a plurality of slave resources (paragraph 26, plurality of slaves 120 – 124, figure 1); - a plurality of arbitration levels (handled via the bus matrices 110 and 112, figure 1, 
  
5.	As per claim 2, Lunadier teaches a system, wherein each slave resource comprises a buffer memory capable of storing requests to be processed (slave maintains track of the incoming transaction requests, paragraph 31)by this slave resource and defining a total capacity for processing requests (slave maintains a 

6.	As per claim 3, Lunadier teaches a system, wherein the processing capacity allocated to each master resource by a slave resource is obtained by dividing the total capacity for processing requests by this slave resource, by the number of master resources capable to use this slave resource (slave can process various requests in a suitable manner for maximizing optimization goals, paragraph 31).  

7.	As per claim 4, Lunadier teaches a system, wherein each slave resource is able to send to the controller a full signal when the processing capacity allocated to a master resource is full (full signal, paragraph 31).
  
8.	As per claim 5, Lunadier teaches a system, wherein, upon reception of a full signal, the controller is capable of inhibiting the emission of new requests by the master resource corresponding to this full signal (paragraph 32, postponing transactions).  

9.	As per claim 6, Lunadier teaches a system, wherein the controller is capable of defining for each master resource a maximum rate of emission of the requests intended for each slave resource (paragraphs 35 – 38, characterizing the limits for requests).  

10.	As per claim 7, Lunadier teaches a system, further comprising a synchronizer capable of detecting the output of each request from a master resource and intended for a slave resource, through all of the corresponding arbitration levels (bus matrix switching, paragraph 27 and 73).  

11.	As per claim 8, Lunadier teaches a system, wherein the controller is able to authorize the emission of a new request by a master resource only when the synchronizer detects the output of a previous request from this master resource, through all of the corresponding arbitration levels (paragraph 54, two mechanisms of handling new request are simply allowing for transfer of new requests with the added benefit of calling back any postponed new transaction requests that were not addressed due to the slave being full, paragraph 54).  

12.	As per claim 9, Lunadier teaches a system, wherein each master resource is chosen from a group comprising: - a computing core (101, figure 1); - a graphics processor (103, figure 1); - a direct memory access unit (102, figure 1).  

13.	As per claim 10, Lunadier teaches a system, wherein the slave resource is a peripheral (123 and 124, figure 1).



Response to Arguments
14.	Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. Applicant argues the prior art does not teach controlling a resource of the master/slave.
With respect to the Applicant’s arguments the Examiner respectfully disagrees.  The Examiner interprets the queue capacity as a resource to the system wherein the prior art is not precluded from functioning as necessitated by the claim limitations.  The Examiner invites the Applicant to a phone conversation to discuss claim language in light of how a resource with associated identifiers is characterized in the specification of the instant application to better overcome the cited prior art and enhance compact prosecution.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184